Case 1:18-cv-01432-AJT-TCB Document 32 Filed 07/18/19 Page 1 of 2 PageID# 216



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 KENNETH PRITCHARD,

               Plaintiff,

        v.                                       Civil Action No. 1:18-cv-1432-AJT-TCB

 METROPOLITAN WASHINGTON
 AIRPORTS AUTHORITY.

               Defendant.



                   PLAINTIFF’S NOTICE OF WAIVER OF HEARING



       Mr. Eisenmann, on behalf of Plaintiff Mr. Pritchard, and Mr. Santini, on behalf of

Defendant Metropolitan Washington Airports Authority, have waived hearing on Plaintiff’s

Second Motion to Extend Discovery (ECF No. 28).




                                            Respectfully submitted,




                                            /s/ Nina Ren_____________________

                                            James M. Eisenmann, Esq. (appearing pro hac vice)
                                            Email: jeisenmann@kcnlaw.com
                                            Nina Ren, Esq. (VSB No. 86434)
                                            Email: nren@kcnlaw.com
                                            Kalijarvi, Chuzi, Newman & Fitch, P.C.
                                            818 Connecticut Avenue NW, Suite 1000
                                            Washington, D.C. 20006
                                            Direct Dial: 202-558-5968
Case 1:18-cv-01432-AJT-TCB Document 32 Filed 07/18/19 Page 2 of 2 PageID# 217



                                              Office: 202-331-9260
                                              Facsimile: 1-866-879-6171
                                              Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 18, 2019, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

              Joseph W. Santini, Esq. (jsantini@dclawfirm.com)
              Lindsay Allaire Thompson (lathompson@dclawfirm.com)
              Friedlander Misler, PLLC
              5335 Wisconsin Avenue, NW, Suite 600
              Washington, D.C. 20015

              Counsel for the Defendant


                                              /s/ Nina Ren_____________________
                                              Nina Ren
